TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 27, 2017



                                      NO. 03-15-00423-CV


 Star Operations, Inc. and Great American Insurance Company of New York, Appellants

                                                 v.

                                    Dig Tech, Inc., Appellee




     APPEAL FROM THE 22ND DISTRICT COURT OF CALDWELL COUNTY
    BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND BOURLAND
        AFFIRMED IN PART; REVERSED AND REMANDED IN PART --
                    OPINION BY JUSTICE BOURLAND




This is an appeal from the judgment signed by the trial court on April 16, 2015. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the court’s judgment. The Court reverses the portion of the judgment relating to court costs for

obtaining copies of deposition transcripts and remands the case to the trial court for further

proceedings consistent with the Court’s opinion. The Court affirms the remainder of the trial

court’s judgment. The appellants shall pay all costs relating to this appeal, both in this Court and

in the court below.